Motion by appellant husband to stay order directing the payment of counsel fee and alimony pendente lite, pending the appeal from such order. Motion granted on the following conditions: (1) that appellant shall pay to respondent the sum of $125 per week on account of the current alimony; (2) that within 10 days after entry of the order hereon, he shall pay to respondent all the accrued alimony computed at the rate of $125 per week; (3) that within said 10-day period he shall pay to respondent the sum of $1,250 on account of the counsel fee; (4) that within said 10-day period he shall file an undertaking for $3,000, with corporate surety, to make the payments directed by said order in the event that it be affirmed in whole or in part or in the event that the appeal be dismissed; and (5) that he shall perfect and be ready to argue or submit the appeal at the December Term, beginning November 19, 1962; appeal ordered on the calendar for said term. The record and appellant’s brief must be served and filed on or before November 9, 1962. Kleinfeld, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.